DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Ochs et al. US 6,185,458 and Parsonage US 6,037,749 teach the general state of the art of battery apparatus with multiple current paths/loops. 

Regarding Claim 1 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a battery apparatus having a first terminal, a second terminal, and a third terminal. comprising: an integrated circuit connected to the first, second, and third terminals; a first current path from the first terminal, across the integrated circuit, through a resistor, and to the second terminal; a second current path from the first terminal, across the integrated circuit, and to the third terminal, wherein the second current path bypasses the resistor; and a switch selectively connected to the second and third terminals.

Regarding Claim 8 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed method steps of a method for operating a battery system having a first terminal, a second terminal, a third terminal and a power supply, comprising: generating a first current through a first current loop, wherein the first current flows: from a positive terminal of the power supply to the first terminal;  15 ONS02411C01US / 10545.3717from the first terminal, across a resistor, and to the second terminal; and from the second terminal to a negative terminal of the power supply; generating a second current through a second current loop, wherein the second current flows: from the positive terminal of the power supply to the first terminal; from the first terminal to the third terminal; and from the third terminal to the negative terminal of the power supply; wherein the second current loop bypasses the resistor.


Regarding Claim 13 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed structure of a system, comprising: a power supply comprising a positive terminal and a negative terminal; a control circuit, connected to the power supply, comprising: a first terminal, a second terminal, and a third terminal; a protection circuit connected to the first, second, and third terminals; a resistor connected to the second and third terminals; wherein the control circuit is: connected to the positive terminal of the power supply via the first terminal; and  16 ONSO2411CO1US / 10545.3717selectively connected to the negative terminal of the power supply via one of: the second terminal and the third terminal; a first current loop comprising: the power supply, the first terminal, the protection circuit, the resistor, and the second terminal; and a second current loop comprising: the power .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836